      Case 3:18-cr-05387-CAB Document 94 Filed 08/23/21 PageID.333 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          Case No.: 18cr5387-CAB
12                                     Plaintiff,
                                                        ORDER DENYING WITHOUT
13   v.                                                 PREJUDICE RENEWED MOTION
                                                        TO REDUCE SENTENCE [Doc. No.
14   HECTOR SIMON GUTIERREZ-
                                                        91]
     PORTILLO,
15
                                     Defendant.
16
17
           On February 18, 2021, defendant Hector Simon Gutierrez-Portillo filed a motion
18
     for sentence reduction pursuant to 18 U.S.C sec. 3582(c)(1)(A)(i). [Doc. No. 89.] On
19
     February 23, 2021, this court issued an order denying the motion without prejudice
20
     because Defendant had not submitted evidence showing that he had exhausted
21
     administrative remedies pursuant to Section 3582(c)(1)(A). [Doc. No. 90.] On August 9,
22
     2021, Plaintiff filed a renewed motion for sentence reduction which claimed he had now
23
     exhausted administrative remedies. [Doc. No. 91.] On August 20, 2021, the government
24
     filed a response to the renewed motion for sentence reduction. [Doc. No. 93.]
25
           The renewed motion for sentence reduction is again DENIED WITHOUT
26
     PREJUDICE. As pointed out by the government, Plaintiff has not exhausted his
27
     administrative remedies pursuant to Section 3582(c)(1)(A). There is no evidence that
28

                                                    1
                                                                                     18cr5387-CAB
      Case 3:18-cr-05387-CAB Document 94 Filed 08/23/21 PageID.334 Page 2 of 2



 1   Defendant has sent a request to the warden of his facility asking that the BOP bring a
 2   motion for sentence reduction on his behalf. Rather, the document attached to the
 3   renewed motion shows Defendant’s request (not addressed to the warden of his facility)
 4   that the BOP award “COVID credit” to his sentence. [Doc. No. 91-1.] This provision of
 5   the CARES Act only applies to defendants sentenced in the District of Columbia
 6   Superior Court. Defendant was sentenced in the United States District Court for the
 7   Southern District of California.
 8         Defendant must exhaust his administrative remedies precisely as set forth in
 9   Section 3582(c)(1)(A). Having seen no evidence that defendant has done so, the renewed
10   motion is DENIED WITHOUT PREJUDICE.
11         IT IS SO ORDERED.
12   Dated: August 23, 2021
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                                    18cr5387-CAB
